 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 PAMELA T. JOHANN (CSBN 145558)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36045
 5        San Francisco, California 94102
          Telephone (415) 436-7025
 6        Fax (415) 436-7234
          pamela.johann@usdoj.gov
 7
   Attorneys for Defendant UNITED STATES
 8 DEPARTMENT OF LABOR

 9

10                                    UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13

14   THE CENTER FOR INVESTIGATIVE                       )   No. 19-cv-01843-KAW
     REPORTING and WILL EVANS,                          )
15                                                      )
             Plaintiffs,                                )   RESPONSE OF DEFENDANT DEPARTMENT
16                                                      )   OF LABOR TO PLAINTIFFS’ MOTION FOR
        v.                                              )   LEAVE TO FILE MOTION FOR
17                                                      )   RECONSIDERATION OR IN THE
     UNITED STATES DEPARTMENT OF                        )   ALTERNATIVE CLARIFICATION
18   LABOR,                                             )
                                                        )
19           Defendant.                                 )
                                                        )
20

21           Defendant Department of Labor (“DOL”) respectfully submits this response to Plaintiffs’ Motion
22 for Reconsideration Or In The Alternative Clarification, Dkt. No. 60.

23           A.      Background
24           On March 3, 2020, Plaintiffs filed a motion for leave to file a motion for reconsideration, or in
25 the alternative to clarify, this Court’s February 4, 2020 Order (“Stay Order”) granting a limited stay of

26 its December 10, 2019 order granting summary judgment to Plaintiffs and ordering the disclosure of ten

27 companies’ withheld EEO-1 Consolidated Reports (Type 2), including the report of Proposed Intervenor

28 Synopsys, Inc. (“Synopsys”). Dkt. No. 52. The deadline for that disclosure, following an extension that

     DOL’S RESPONSE TO MOT. FOR LEAVE TO FILE MOT. FOR RECONSIDERATION OR FOR CLARIFICATION
     19-cv-01843-KAW                           1
 1 the Court granted pursuant the parties’ stipulation, was February 10, 2020. (The summary judgment

 2 order and the order extending the disclosure deadline are collectively referred to as the “Disclosure

 3 Order”). In the Court’s February 4, 2020 Stay Order, the Court granted Synopsys’s emergency motion

 4 to stay, ordering:

 5                  The December 10, 2019 order is STAYED pending the resolution of the
                    motion to intervene (Dkt. No. 48). This stay prevents the disclosure of the
 6                  EEO-1 Consolidated Reports (Type 2) that was scheduled to occur on
                    February 10, 2020, and preserves Synopsys’s time to appeal the December
 7                  10, 2019 order should the motion to intervene be ultimately granted in
                    whole or in part.
 8

 9 Dkt. No. 52 at 3. The Court subsequently modified the parties’ proposed briefing schedule to exclude

10 further briefing on Synopsys’s emergency motion, stating that “there is no longer a motion to stay

11 pending in either case.” Dkt. No. 58 at 1.

12          Plaintiffs’ motion for leave to file a motion for reconsideration, or in the alternative, clarification

13 of the Court’s Stay Order raises two issues: first, Plaintiffs challenge the scope of the stay, arguing that

14 Synopsys moved to stay the Court’s Disclosure Order only with respect to its own EEO-1 Report, and

15 yet the Stay Order appears to encompass all ten companies’ withheld Diversity Reports. Plaintiffs are

16 seeking reconsideration or clarification of the Stay Order to clarify that the stay applies only to

17 Synopsys’s Diversity Report and leaves in effect the Disclosure Order with respect to the remaining nine

18 companies’ reports.

19          Second, Plaintiffs seek clarification of the effect of the Stay Order, arguing that while the Court

20 can stay its order requiring disclosure, it cannot affirmatively prevent DOL from disclosing the records.

21          B.      DOL’s Position Regarding Plaintiffs’ Motion.

22          DOL does not take a position with respect to the first issue that Plaintiffs raise in their motion.

23 DOL has declined to appeal the Court’s ruling on the cross-motions for summary judgment and is

24 prepared to comply with the Court’s Disclosure Order to the extent it is not stayed. DOL does request,

25 however, that to the extent the Court decides to limit the Stay Order to apply only to Synopsys’s Report,

26 the Court provide DOL with at least seven days before disclosure is required so that it can notify the

27 submitters of the ordered disclosure.

28          With respect to the second issue, DOL joins Plaintiffs’ motion to the extent that it seeks

     DOL’S RESPONSE TO MOT. FOR LEAVE TO FILE MOT. FOR RECONSIDERATION OR FOR CLARIFICATION
     19-cv-01843-KAW                           2
 1 clarification that the Court’s Stay Order was intended to stay mandatory disclosure rather than prohibit

 2 discretionary disclosure. First, it appears from the Court’s reasoning that this was, in fact, the Court’s

 3 intent. Synopsys’s emergency motion sought to stay the Disclosure Order and “order that the status quo

 4 be maintained.” Dkt. No. 49 at 9. The Court granted the motion to stay, ordering that the Disclosure

 5 Order “is STAYED pending the resolution of the motion to intervene.” Staying the Disclosure Order

 6 means only that disclosure is not required. Prior to the Disclosure Order, the status quo was that DOL

 7 was not obligated to disclose the documents, but there was also no prohibition on their release. This is

 8 because “FOIA is exclusively a disclosure statute” that prohibits only the improper “‘withholding [of]

 9 agency records’” and does “not limit an agency’s discretion to disclose information.” Chrysler Corp. v.

10 Brown, 441 U.S. 281, 292, 294 (1979) (quoting 5 U.S.C. § 552(a)(4)(B)) (emphasis added).

11 Accordingly, maintaining the status quo means only that DOL would not immediately have to comply

12 with the order requiring disclosure. Even if Defendant’s motion for summary judgment had been

13 granted and Plaintiffs’ denied, disclosure would not have been forbidden. Staying the Disclosure Order

14 simply preserves that status quo and cannot have the effect of creating a new restriction that did not exist

15 ex ante. DOL joins Plaintiff in seeking clarification that the Stay Order is intended merely to stay its

16 earlier Disclosure Order requiring disclosure and not to create a new restriction on disclosure.

17          Second, even if it had been the Court’s intention to impose an affirmative obligation on DOL not

18 to disclose, the Court lacks the authority to enter an order preventing disclosure in this FOIA case. To

19 the extent that the Stay Order is read as preventing disclosure, it would be functionally an injunction

20 against the Government, providing Synopsys relief that it did not have before the Disclosure Order. The

21 Court does not have authority to do this in a FOIA action; FOIA allows the Court only to order, not

22 prevent disclosure. “FOIA by itself protects the submitters’ interest in confidentiality only to the extent

23 that this interest is endorsed by the agency collecting the information,” and it therefore confers no “right

24 to enjoin agency disclosure.” Chrysler Corp., 441 U.S. at 293-94; see GTE Sylvania, Inc. v. Consumers

25 Union of the U.S., Inc., 445 U.S. 315, 378 n.2 (1980).

26          For these reasons, DOL respectfully requests that the Court clarify that its February 4, 2020 Stay

27 Order, Dkt. No. 52, serves to stay its prior order requiring disclosure and does not prevent DOL from

28

     DOL’S RESPONSE TO MOT. FOR LEAVE TO FILE MOT. FOR RECONSIDERATION OR FOR CLARIFICATION
     19-cv-01843-KAW                           3
 1 disclosing its own records.

 2 DATED: March 6, 2020                          Respectfully submitted,

 3                                               DAVID L. ANDERSON
                                                 United States Attorney
 4
                                                 /s/ Pamela T. Johann
 5                                               PAMELA T. JOHANN
                                                 Assistant United States Attorney
 6
                                                 Attorneys for Defendant
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DOL’S RESPONSE TO MOT. FOR LEAVE TO FILE MOT. FOR RECONSIDERATION OR FOR CLARIFICATION
     19-cv-01843-KAW                           4
